DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is considered vague and indefinite because it is unclear if “a bottommost cyclone” refers to the previously recited bottommost cyclone or a different cyclone. For examination purposes, the examiner considers the claim to recite “[[a]]the bottommost cyclone.”  
The terms “coarse powder” and “fine powder” in claim 3 are relative terms which render the claim indefinite. The terms “coarse powder” and “fine powder” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the examiner considers any powder to read on the claims.
Claims 11-15 are rejected as depending from a rejected claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hundebol (US 5,614,016).
  	Hundebol teaches an organic sludge treatment device (Fig. 1) comprising:
  	a fractionation device (10) for fractionating a preheated raw material (col. 2, lines 50-54) from a preheater cyclone (1) excluding a bottommost cyclone of a cement burning device (Fig. 1);
 	a mixing device for mixing an organic sludge with the preheated raw material fractionated by the fractionation device, and drying the organic sludge with sensible heat of the preheated raw material (col. 2, lines 20-26); and
 	a supply device for supplying a mixture from the mixing device to a calciner furnace (2, via 12) of the cement burning device or to a duct (13) disposed between a kiln inlet portion of a cement kiln and the calciner furnace (Fig. 1).
	Per claim 5, wherein temperature of a mixture from an outlet of the mixing device is 120°C or more (col. 3, lines 13-19). 



Allowable Subject Matter
Claims 2-4 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the device further comprising operational elements having the function and positioning as recited in claim 2-4 and 11-15.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/01/22